DETAILED ACTION
This Office Action is in reply to Applicants response to Non-Final rejection received on September 23, 2022.  Claim(s) 1-3, 8-17, 19-24 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Examiner acknowledges the applicant’s amendments to claims 1, 16, and 19 in the response on 09/23/2022.  Claims 21-24 have been added at this time.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  1-3, 8-17, 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims  1-3, 8-17, 19-24 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a method of prioritizing trim requests which is a process (Step 1: YES).

The Examiner has identified independent method Claim 19 as the claim that represents the claimed invention for analysis and is similar to independent system Claims 1 and 16.  Claim 19 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold).
marking, by a vegetation artificial intelligence (Al) engine executing on one or more computing platforms, vegetation and industrial equipment contained in an image associated with a customer trim request generated by a remote computing platform , wherein the vegetation Al is trained with historical data that includes vegetation, industrial equipment, and location to classify features of the image customer trim request, such that the vegetation is marked as a species and the industrial equipment is marked as a type; 
identifying, by the vegetation Al engine, a location associated with the customer trim request;
searching, by the vegetation Al engine, for a match between the identified location associated with the customer trim request with a location associated with one of a past executed service ticket and a pending service ticket; 
generating, by the vegetation Al engine, a maintenance profile for the customer trim request based on the results of the search and data in the customer trim request that includes a prediction of growth rate for the species of vegetation identified in the image of the customer trim request under predicted environmental conditions corresponding to the location associated with the customer trim request;  
assigning, by the vegetation Al engine, a priority to the customer trim request using machine learning and based on the species of vegetation and type of industrial equipment of the image of the customer trim request and the maintenance profile for the customer trim request;
providing, by the vegetation Al engine, a notification to the remote computing platform based on the assigned priority of the customer trim request; and 
receiving, by the vegetation Al engine, a report to adjust parameters employed by the machine learning.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes.  Viewing an image, determining location, establishing a profile, assigning a trim request with priority, and providing notification recites concepts performed in the human mind. But for the “remote computing platform”, “a notification”, and “machine learning” language, the claims encompass a user viewing an image for a trim request, matching the location of a previous request, determining species of vegetation, predicting growth rate, assigning a priority to the request and sending a notification based on the priority.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concepts performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The image processor, executing one or more comping platforms in Claims 1 and 16 is just applying generic computer and software components to the recited abstract limitations.  Claims 1 and 16 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a processor, executing one or more computing platforms (Claims 1 and 16) and/or one or more computing platforms [no computer or processor claimed] (Claim 19). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 16, and 19 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0022] about implantation using general purpose or special purpose computing devices [a remote computing device, such as a mobile computing device 124, such as a smart phone or a tablet computer.] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1 16, and 19 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-3, 8-15, 17, and 20-24 further define the abstract idea that is present in their respective independent claims 1, 16, and 19 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-3, 8-15, 17, and 20-24 are directed to an abstract idea.  Thus, the claims 1-3, 8-17, 19-24 are not patent-eligible.

Response to Arguments
Applicant's arguments filed 09/23/2022 have been fully considered but they are not persuasive.  The Applicants remarks (pages 9-17) begin with a summary of the interview on 09/06/2022.  The remarks continue (page 10) with the rejection of claims 19 and 20 under 35 U.S.C. § 112.  The Applicants have amended the claims and the rejection is withdrawn.  

Also, on page 10 the Applicants arguments are directed to the rejection under 35 U.S.C. § 101.  The applicants begin where the subject matter of claims 4-7 have been incorporated into the independent claims.  The Applicant further notes that the claims are amended to include a maintenance profile for the trim request and to include the priority engine using the machine learning.  It is also noted that the claims are amended to include a report to the image processor and priority engine to adjust the parameters of the machine learning.  The applicants state that the claimed system is innovative for predicting and preventing vegetation encroachment which cause damage to utility assets.  The system can be employed to identify hundreds or thousands of locations associated with customer trim requests and mark vegetation and industrial equipment.  The argument concludes with the claims being directed to a specific use of machine learning to address a problem of vegetation near utility assets. 
The Examiner does not find the arguments to be persuasive.  The amendments are merely using a computer to do what a human can perform manually by viewing images, identifying locations, identifying vegetation which can be assessed for growth rates and assigning priority requests based on requests, vegetation growth, and location relative to equipment.  The mere application of a generic computer and generic and known machine learning techniques does not take the claims out of the abstract grouping.  There mere recitation of parameter adjustment is not sufficient to integrate into a practical application.  There are not enough details and adjustment to parameters does not equate to improvement of the machine learning.  It’s merely adjustment of one or more parameters in a known model. 

The arguments continue with citing Alice v. CLS Bank (remarks pages 11-12) where the Applicants argue that the claims are eligible under the two-part Alice test and the 2019 PEG.  The applicants argue that the claims are not directed to a mental process because they recite scheduling service provides a report to the image processor and priority engine to adjust parameters of the machine leaning of the image processor and priority engine.  The Arguments further cite Example 39 which relates to collecting digital facial images to train a neural network.  The Applicants argue that since Example 39 was found eligible that their claims do not recite a mental process in the same manner.  (remarks page 12).

The Examiner does not agree with the arguments.  None of the steps in the method claim are above what can be performed in the human mind.  The mere application of a generic computer hardware to perform the method is not sufficient to integrate the concept into a practical application.  The generic use of well known machine learning does not add significantly more to the judicial exception.  The use a machine leaning model is not more than applying the otherwise abstract idea to a computer.  The current claims are not similar to Example 39 or sufficiently claimed in a manner which would make the claim eligible.  Specifically the example details how after being trained in a first step the missed incorrectly identified images are combined with non-facial images for a second training pass to improve the facial recognition by the neural network.  The current claims have no training steps and are using a pre-trained machine learning model which does not further improve upon itself through update or feedback.  The model is simply run again and again when it is called upon to analyze an image.  The mere adjustment of a parameter is not indicative of improvement to the model.  Again, the mere claim to use of machine learning is not sufficient to integrate into practical application.  The claims are simply using a computer as a tool to perform the otherwise abstract idea. 

The arguments continue and cite McRO with the argument that claim 1 is similar to McRO and recites a combined order of specific rules of applying prediction and priority assignment to create a result.  Further the arguments states that claim 1 recites an ordered combination different from the prior systems and does not preempt the process since claim 1 explicitly recites specific steps (remarks page 14).  The Applicants position is that the claim recites a practical application.  Further, the argument includes that the claim recites significantly more than the judicial exception and cites BASCOM.  The Applicants position is that the claim recites an ordered combination which constitutes significantly more than the judicial exception (remarks page 14). 

The Examiner does not agree and is not persuaded by either argument.  In McRO, the court examined the specification, which described the claimed invention as improving computer animation through the use of specific rules, rather than human artists.  Further, the court indicated that it was the incorporation of the particular claimed rules in computer animation that “improved [the] existing technological process” and allowed the computer to do something it could not previously do, unlike cases such as Alice where a computer was merely used as a tool to perform an existing process. The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
In Bascom, the court held that the inventive concept consisted of installing a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user.  However, the current claims to do not perform any such filtering action (or its equivalent) that is location specific and user specific.  Further, the claims fail to set forth a specific combination of elements in specific locations but rather disclose known components functioning in their known capacity in their known locations.   Hence, Bascom does not apply here.

The Applicant concludes by addressing new claims 21-24.  The claims have been rejected in this Office action.

In summary, the Examiner does not find the amendments or arguments persuasive and the rejection under 35 U.S.C. § 101 still stands.  The claims are not in condition for allowance as alleged by the Applicant. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        October 26, 2022